Citation Nr: 0410055	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for renal cell carcinoma of the 
right kidney, status post resection, including as due to exposure 
to carbon tetrachloride or asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to October 
1958.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied service connection for renal cell carcinoma of the right 
kidney, status post resection, claimed as due to exposure to 
carbon tetrachloride or asbestos.  In October 2002, the veteran 
testified at a hearing at the RO before a Decision Review Officer.  
A transcript of that hearing is of record.  

The record shows that although the RO included in the Statement of 
the Case the issue of an increased initial evaluation in excess of 
10 percent for pulmonary lesion, left lung, associated with 
asbestos exposure, the veteran clarified at the October 2002 
hearing and in writing in October 2002 that he was satisfied with 
the initial evaluation and was not appealing this issue.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that he was exposed to carbon tetrachloride 
in service and that his renal carcinoma of the right kidney, 
status post resection, is a result of that exposure or to exposure 
to asbestos.  He said that he was ordered to use tetrachloride in 
service to clean tools and refill fire extinguishers.  He also 
said that the chemical was stored in 55-gallon drums marked "fire 
extinguisher fluid."  In support of his claim, the veteran 
submitted information from various websites noting a link between 
exposure to carbon tetrachloride and kidney problems.  He also 
submitted a letter addressed to him from his private urologist 
stating that carbon tetrachloride was known to be a potent 
carcinogen and that it was "perhaps even likely" that this 
chemical played a role in the veteran's development of kidney 
cancer.  His urologist also said that it was "quite clear" that 
the veteran was exposed to carbon tetrachloride in service.

In view of the above evidence, an attempt must be made to 
determine whether the veteran was, in fact, exposed to carbon 
tetrachloride in service and, if so, whether there is a link 
between such exposure (and also asbestos exposure) and his renal 
carcinoma of the right kidney, status post resection.  
Accordingly, further action is necessary before the Board may 
properly proceed with appellate review.

Based on the foregoing, this case is hereby REMANDED to the RO for 
the following actions:

1.  The RO should review the record and take any necessary action 
to ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the veteran is furnished 
proper notice in compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information and evidence not of record 
that is necessary to substantiate his claim, (b) the information 
and evidence that VA will seek to provide, and (c) the information 
and evidence that the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).
  
2.  The RO should seek verification from the United States Navy 
regarding whether carbon tetrachloride was routinely used to clean 
tools and refill fire extinguishers during the period from 1954 to 
1958 and whether the veteran was exposed to this chemical.  

3.  Thereafter, the veteran's claims file should be forwarded to 
an appropriate VA medical examiner to determine the nature and 
etiology of his renal cell carcinoma of the right kidney, status 
post resection.  

a)  The RO must inform the examiner that the veteran was exposed 
to asbestos during service.  Further, the RO should also inform 
the examiner of the Navy's response regarding any exposure to 
carbon tetrachloride during the veteran's service.  

b)  The examiner should then be asked to furnish opinions as to 
whether it is at least as likely as not (i.e. a 50 percent degree 
or higher of probability) that the veteran's renal cell carcinoma 
of the right kidney, status post resection, is related to the 
veteran's conceded exposure to asbestos during service, or to any 
verified exposure to carbon tetrachloride during service.  A 
detailed rationale, including discussion of the significance of 
any pre-service, inservice, and/or post service exposure the 
cancer causing agents, should be furnished. 

4.  After completion of the above and any additional development 
of the evidence that the RO may deem necessary, the RO should 
review the record and determine if the veteran's claim for service 
connection for renal cell carcinoma, right kidney, status post 
resection, can be granted.  The veteran and his representative 
should be furnished an appropriate supplemental statement of the 
case and be afforded an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





